UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-51807 EAU Technologies, Inc. (Exact name of registrant as specified in its charter) Douglas W. Kindred Chief Executive Officer 1890 Cobb International Blvd., Suite A Kennesaw, Georgia 30152 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, par value $0.001 per share (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)[] Rule 12g-4(a)(2)[ ] Rule 12h-3(b)(1)(i) [] Rule 12h-3(b)(1)(ii) [x] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date:415 Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, EAU Technologies, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:March 22,2016 By:/s/ Brian D. Heinhold Brian D. Heinhold Chief Financial Officer
